DETAILED ACTION
Claims 1, 17 and 66-75 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, para. 1, WD
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17 and 66-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.


The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
See claims 1 and 66 used here as representative claims.
Claim 1 is directed to (in part): a method of treating an infection caused by an influenza virus, a coronavirus, an adenovirus, a metapneumovirus, a rhinovirus, an enterovirus or a RSV virus, comprising the step of measuring the amount of JUP RNA in a sample, wherein said amount is above the amount that is present in a sample of a subject that does not have an infection, it is confirmed that the subject has a viral infection, followed by treatment of subject.

Both sets of claims are directed to a correlation of JUP or IFI27 RNA levels in a sample to a viral infection caused by an influenza virus, a coronavirus, an adenovirus, a metapneumovirus, a rhinovirus, an enterovirus or a RSV virus. However, the specification does not support this correlation for the specific viruses as claimed. The specification does support measuring different RNA levels for some genes which would allow one to distinguish a virus infection from a bacterial infection; however, it is not clear from the specification how one of ordinary skill in the art would be able to specifically determine which virus is present in the sample using the method as claimed. 
See prior art rejection below which relies on the teachings by Ioannidis et al. (2012-see attached form 892). This reference teaches taking blood samples from children under the age of 18 previously diagnosed with RSV and influenza virus infections using Affymetrix kits; col. 2, p. 5423. The author teaches that there is an overexpression of DEGs (differentially expressed genes) including IFI27 in response to RSV and influenza; see col. 2, p. 5434. Also see Figure 6 A, B and D on p. 5432.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 66-72 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ioannidis et al. (JVI, 2012-cited by the attached form 892).
The claims are directed to (in part): a method of treating an infection caused by an influenza virus, a coronavirus, an adenovirus, a metapneumovirus, a rhinovirus, an enterovirus or a RSV virus, in a female subject or a child under the age of 18, comprising the step of confirming the subject has a viral infection by measuring the amount of IFI27 RNA in a sample derived from the subject, wherein when said amount is above the amount that is present in a sample of a control subject that does not have an infection, it is confirmed that the subject has a viral infection, and treating the female subject or child with an antiviral agent; see claim 66.
Ioannidis teaches taking blood samples from children under the age of 18 previously diagnosed with RSV and influenza virus infections using Affymetrix kits; col. 2, p. 5423; see claims 66, 70-72 and 75. The author teaches that there is an overexpression of DEGs (differentially expressed genes) including IFI27 in response to RSV and influenza; see col. 2, p. 5434. Also see Figure 6 A, B and D on p. 5432.
Ioannidis does not explicitly express that the female subject or child is treated with an antiviral agent (claim 66); and wherein no more than 20 or 5 determinants are measured (claims 68 and 69).
It would have been obvious for one of ordinary skill in the art at the time of the invention to treat a subject of severe RSV and/or influenza with a known antiviral agent of the prior art. One would have been motivated to do so in order to provide a means of fighting off the infection or shortening the duration of the infection.
It would have been obvious for one of ordinary skill in the art at the time of the invention to measure an optimal amount of RNA determinants, including 5 or 20 determinants. One would have been motivated to do so for the advantage of measuring an adequate amount of determinants for data analyses depending on the method or the resolution of technology relied upon.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used; for example, using antiviral agents is a known method and Ioannidis describes measuring RNA determinants. 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648